MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                       Sep 17 2020, 7:57 am

court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana                                        Courtney L. Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Corey S. Mack,                                           September 17, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-941
        v.                                               Appeal from the
                                                         Miami Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Timothy P. Spahr, Judge
                                                         Trial Court Cause No.
                                                         52C01-1804-F2-8



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-941 | September 17, 2020                    Page 1 of 9
[1]   Corey S. Mack (“Mack”) pleaded guilty to possession of methamphetamine 1 as

      a Level 5 felony and was sentenced to six years with four years executed and

      two years suspended to probation. Mack appeals and raises the following

      restated issue for our review: whether his sentence is inappropriate in light of

      the nature of the offense and the character of the offender.

[2]   We affirm.


                                      Facts and Procedural History
[3]   On March 27, 2018, officers with the Peru Police Department were contacted

      by a confidential informant who told them that Mack had agreed to sell her “an

      ounce of crystal methamphetamine for $1,100.” Appellant’s Conf. App. Vol. 2 at

      133. Later that afternoon, Mack exchanged approximately 27.86 grams of

      methamphetamine for $1,100 of photocopied buy money provided by the Peru

      Police Department to the confidential informant. Id. at 92, 133. After the

      transaction had been completed and Mack had left the location, he was

      followed by the police and stopped. Id. at 133. After the police took Mack into

      custody, the police recovered the buy money and a small amount of marijuana

      from inside his vehicle. Id.


[4]   On April 3, 2018, the State charged Mack with Level 2 felony dealing in

      methamphetamine, Level 3 felony possession of methamphetamine, and Class




      1
          See Ind. Code § 35-48-4-6.1(b).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-941 | September 17, 2020   Page 2 of 9
      B misdemeanor possession of marijuana. Id. at 18-20. On January 30, 2020,

      Mack entered into a plea agreement with the State in which he agreed to plead

      guilty to Level 5 felony possession of methamphetamine, a lesser-included

      offense of the originally charged Level 3 felony. Id. at 109-10. In exchange, the

      State agreed to dismiss the remaining counts and recommend that the trial court

      sentence Mack to the Indiana Department of Correction (“DOC”) for a period

      of six years to be served with a cap of four years executed and two years

      suspended to supervised probation. Id. at 109-10; Tr. Vol. II 68-69. The trial

      court took the plea agreement under advisement and directed the Miami

      County Probation Department to complete a presentence investigation report

      (“PSI”). Tr. Vol. II at 17.


[5]   As part of the PSI, the Miami Probation Department compiled a list of Mack’s

      criminal history. Appellant’s Conf. App. Vol. 2 at 117-20. As a juvenile, he had

      one delinquency adjudication for reckless driving. Id. at 117, 120. As an adult,

      Mack had been arrested thirteen times and had been convicted of five prior

      felonies and four prior misdemeanors. Id. at 120. Specifically, Mack had

      convictions for Class C felony possession of a controlled substance, Class D

      felony possession of marijuana, Class D felony dealing in marijuana, Class C

      felony conspiracy to commit dealing in marijuana, Class C misdemeanor

      operating a vehicle while intoxicated, Class B misdemeanor criminal mischief,

      Class A misdemeanor invasion of privacy, and Class A misdemeanor domestic

      battery. Id. at 117-20. Mack’s criminal history also included multiple occasions




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-941 | September 17, 2020   Page 3 of 9
      where he had violated the terms and conditions of his probation, which resulted

      in revocation of that probation. Id. at 117-20.


[6]   The PSI also contained information about Mack’s substance abuse history.

      Mack reported that his “drug of choice” was marijuana and that he had last

      used marijuana in January 2018, which was shortly before he was arrested for

      the instant offense. Id. at 122. Mack also admitted he had used cocaine in the

      past but was unsure as to how many times; he had tested positive for cocaine

      while on probation in 2010. Id. As a result of his prior convictions for drug-

      related offenses, Mack was ordered to complete outpatient therapy, which he

      completed at Community Counseling in 2000. Id. In 2009, he was referred to

      Thinking for a Change and successfully completed that program in April 2010.

      Id. Mack denied using any other substances and stated he “does not feel he has

      a problem with the use of alcohol or drugs.” Id.


[7]   On March 26, 2020, the trial court accepted the plea agreement and sentenced

      Mack. Tr. Vol. II at 62, 67. The trial court found Mack’s lengthy criminal

      history and that fact that he was on probation when he committed the present

      offense as aggravating circumstances and found the fact that Mack had pleaded

      guilty and saved the State the time and expense of a trial to be a mitigating

      circumstance. Appellant’s Conf. App. Vol. 2 at 155-56. However, the trial court

      found Mack’s guilty plea to be of little mitigating weight because he received a

      benefit of having two charges dismissed and was pleading to a reduced count.

      Id. at 155; Tr. Vol. II at 63. The trial court then sentenced Mack to an aggregate

      six-year sentence with four years executed in the DOC and two years

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-941 | September 17, 2020   Page 4 of 9
      suspended to formal probation. Tr. Vol. II at 67; Appellant’s Conf. App. Vol. 2 at

      155-56. Mack now appeals.


                                     Discussion and Decision
[8]   Mack asserts that his sentence is inappropriate. Pursuant to Indiana Appellate

      Rule 7(B), this court “may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, the [c]ourt finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” Our Supreme Court has explained that the principal role of appellate

      review should be to attempt to leaven the outliers, “not to achieve a perceived

      ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

      2008). We independently examine the nature of Mack’s offense and his

      character under Appellate Rule 7(B) with substantial deference to the trial

      court’s sentence. Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015). “In

      conducting our review, we do not look to see whether the defendant’s sentence

      is appropriate or if another sentence might be more appropriate; rather, the test

      is whether the sentence is ‘inappropriate.’” Barker v. State, 994 N.E.2d 306, 315

      (Ind. Ct. App. 2013), trans. denied. Whether a sentence is inappropriate

      ultimately depends upon “the culpability of the defendant, the severity of the

      crime, the damage done to others, and a myriad of other factors that come to

      light in a given case.” Cardwell, 895 N.E.2d at 1224. Mack bears the burden of

      persuading us that his sentence is inappropriate. Id.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-941 | September 17, 2020   Page 5 of 9
[9]    Mack argues that the trial court’s ordering him to serve four years of his six-year

       sentence in the DOC is inappropriate in light of the nature of his offense and his

       character. He asserts that his offense was not egregious or otherwise

       remarkable, and the quantity of methamphetamine he possessed was accounted

       for in the elevation of his felony to a Level 5 felony. Mack further contends

       that his sentence is inappropriate as to his character because he accepted

       responsibility by pleading guilty, had a strong bond with his daughter and

       believed missing a significant period of her childhood would be detrimental to

       her development, and had shown a change in his thinking while in jail awaiting

       trial.


[10]   Here, Mack pleaded guilty to Level 5 felony possession of methamphetamine.

       A person who commits a Level 5 felony shall be imprisoned for a fixed term of

       between one and six years, with the advisory sentence being three years. Ind.

       Code § 35-50-2-6(b). Therefore, the maximum sentence Mack could have

       received from the trial court was six years. The trial court sentenced Mack to

       an aggregate six-year sentence with four years executed in the DOC and two

       years suspended to formal probation, which was the sentence recommended in

       the plea agreement. Tr. Vol. II at 67; Appellant’s Conf. App. Vol. 2 at 109-10, 155-

       56.

[11]   As this court has recognized, the nature of the offense is found in the details

       and circumstances of the commission of the offense and the defendant’s

       participation. Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017). “When

       determining the appropriateness of a sentence that deviates from an advisory

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-941 | September 17, 2020   Page 6 of 9
sentence, we consider whether there is anything more or less egregious about

the offense as committed by the defendant that ‘makes it different from the

typical offense accounted for by the legislature when it set the advisory

sentence.’” Moyer v. State, 83 N.E.3d 136, 142 (Ind. Ct. App. 2017) (quoting

Holloway v. State, 950 N.E.2d 803, 807 (Ind. Ct. App. 2011)), trans. denied.

Here, the evidence showed that Mack sold the confidential informant

approximately 27.86 grams of methamphetamine in exchange for $1,100.

Although he maintains that that “the quantity of methamphetamine [he

possessed] [was] accounted for in the elevation of the felony to a Level 5,” his

argument is unpersuasive. Appellant’s Br. at 8. Despite the fact that he

ultimately pleaded guilty to a Level 5 felony, Mack possessed approximately

27.86 grams of methamphetamine. The amount of methamphetamine required

to support a Level 5 felony is between five and ten grams. See Ind. Code § 35-

48-4-6.1(b)(1). Therefore, Mack possessed nearly three times the amount of

methamphetamine necessary to support his conviction for Level 5 felony

possession of methamphetamine. Mack’s offense was thus more egregious than

the “typical” offense of Level 5 felony possession of methamphetamine

accounted for by the legislature. See Holloway, 950 N.E.2d at 806-07 (“One

factor we consider when determining the appropriateness of a deviation from

the advisory sentence is whether there is anything more or less egregious about

the offense committed by the defendant that makes it different from the ‘typical’

offense accounted for by the legislature when it set the advisory sentence.”).




Court of Appeals of Indiana | Memorandum Decision 20A-CR-941 | September 17, 2020   Page 7 of 9
[12]   The character of the offender is found in what we learn of the offender’s life and

       conduct. Perry, 78 N.E.3d at 13. When considering the character of the

       offender, one relevant fact is the defendant’s criminal history. Johnson v. State,

       986 N.E.2d 852, 857 (Ind. Ct. App. 2013). The evidence showed that Mack

       had a lengthy criminal history consisting of convictions for Class C felony

       possession of a controlled substance, Class D felony possession of marijuana,

       Class D felony dealing in marijuana, Class C felony conspiracy to commit

       dealing in marijuana, Class C misdemeanor operating a vehicle while

       intoxicated, Class B misdemeanor criminal mischief, Class A misdemeanor

       invasion of privacy, and Class A misdemeanor domestic battery. Appellant’s

       Conf. App. Vol. 2 at 117-20. Significantly, nearly all of Mack’s criminal history is

       drug related. “‘Even a minor criminal record reflects poorly on a defendant’s

       character.’” Morris v. State, 114 N.E.3d 531, 539 (Ind. Ct. App. 2018) (quoting

       Reis v. State, 88 N.E.3d 1099, 1105 (Ind. Ct. App. 2017)), trans. denied. When

       comparing his criminal history to his current offense, Mack’s drug related

       criminal history is significant and reflects poorly on his character.


[13]   Mack’s criminal history also included multiple occasions where he had violated

       the terms and conditions of his probation, resulting in revocation of that

       probation. Appellant’s App. Vol. 2 at 117-20. He was also on probation at the

       time he committed the present offense. Id. at 120. Mack also has been

       previously committed to the DOC on three prior separate occasions. Id.

       Despite these opportunities for rehabilitation, Mack continued to commit

       crimes, most of which were drug related. Additionally, Mack had a history of

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-941 | September 17, 2020   Page 8 of 9
       substance abuse that he had failed to remedy. Id. at 122. His “drug of choice”

       was marijuana, and he reported that he had last used marijuana in January

       2018, which was shortly before he was arrested for the instant offense. Id.

       Mack also reported having used cocaine in the past and had tested positive for

       cocaine in violation of his probation in 2010. Id. Notwithstanding his history

       with illegal substances, Mack told the probation department that he did not

       “feel he has a problem with the use of alcohol or drugs.” Id. As a result of his

       prior convictions for drug-related offenses, Mack had been ordered to

       participate in outpatient therapy at Community Counseling in 2000 and had

       been referred to Thinking for a Change in 2010. Id. However, these programs

       did not seem to change Mack’s behavior or lead to an opportunity for

       rehabilitation.


[14]   Further, although he pleaded guilty, he did not take full responsibility for his

       crime. In providing his account of what occurred to the probation department,

       Mack stated that he was “trapped into this by the police” and indicated that he

       had been manipulated into committing his offense. Id. at 122-23. Mack has not

       shown that his sentence is inappropriate in light of the nature of the offense and

       the character of the offender. We, therefore, affirm the sentence imposed by the

       trial court.

[15]   Affirmed.


       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-941 | September 17, 2020   Page 9 of 9